732 N.W.2d 894 (2007)
CHASE MORTGAGE COMPANY, Plaintiff/Counter-Defendant-Appellant,
v.
Arthur M. JACKSON, Defendant/Counter-Plaintiff/Third-Party Plaintiff-Appellee, and
Chase Manhattan Mortgage Company and Federal National Mortgage Association, Third-Party Defendants-Appellants.
Docket No. 133599. COA No. 259627.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the January 11, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.